Title: From George Washington to Major General William Heath, 19 January 1777
From: Washington, George
To: Heath, William



Dear Sir,
Morris Town. Jany 19th 1777.

By this time nearly, you must have discover’d what effect your movement towards New York has occasioned. If the City on the one Hand is not left so destitute of Troops as to afford you an easy conquest of it, nor so strengthened as to leave the Enemy weak in this State, the End of your expedition is not answered, and the junction of your Troops with these under my Command (after leaving sufficient Guards at the Forts, & passes of the Highlands) becomes indispensably necessary. I have therefore to desire that you will be preparing Boats &ca at some convenient place for crossing the North River, in order that no time may be lost if it should become (as I believe it shortly will) absolutely necessary for a junction of the Forces.
I cannot in this place, assign you my reasons for this opinion, but desire, if your prospects are not such as I hoped for On that side, that you will prepare for a remove, & pay strict, and deligent obedience to the order when you receive it, as much may depend on dispatch—In the meanwhile continue to procure, & give me every possible Information of the Enemys Situation strength &ca. I am Sir Yr Most Obedt Servt

Go: Washington

